1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA

8                                             ***

9     MIGUEL OMAR OJEDA-ENRIQUEZ,                   Case No. 2:18-cv-01207-RFB-VCF
10                   Petitioner,                                  ORDER
            v.
11
      WARDEN, et al.,
12
                    Respondents.
13

14
           Before the Court is petitioner Miguel Omar Ojeda-Enriquez’s unopposed motion
15

16   for leave to extend time to file a second amended petition (ECF No. 19). The Court

17   grants the motion.
18         IT IS THEREFORE ORDERED that petitioner’s unopposed motion for extension
19
     of time to file the second amended (ECF No. 19) is GRANTED. Petitioner shall file and
20
     serve his second-amended petition by Monday, December 9, 2019. Petitioner’s
21
     previous motion to extend time (ECF No. 17) is denied as moot.
22

23

24         DATED: October 22, 2019.

25

26
                                                     RICHARD F. BOULWARE, II
27                                                   UNITED STATES DISTRICT JUDGE
28
                                                1
